Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Omaha, Nebraska November 7, 2016 CONTACT: Craig Allen Chief Financial Officer (800) 283-2357 America First Multifamily Investors, L.P. Reports Third Quarter 2016 Earnings Omaha, Nebraska – On November 7, 2016, America First Multifamily Investors, L.P. (NASDAQ: ATAX) (the “Partnership”) reported the following operating results: For the quarter ended September 30, 2016 • Total revenue increased 2.3% to $13.2 million in the third quarter 2016, compared to $12.9 million in the third quarter 2015, • Net income, basic and diluted, increased 75% to $0.07 in the third quarter 2016, compared to $0.04 per unit in the third quarter 2015, and • Cash Available for Distribution remained constant at $0.09 per unit in the third quarter 2016 and $0.09 per unit in the third quarter 2015. For the nine months ended September 30, 2016 • Total revenue increased 10.2% to $43.1 million, year to date September 30, 2016, compared to $39.1 million, year to date September 30, 2015, • Net income, basic and diluted, increased 25% to $0.25 per unit, year to date September 30, 2016, compared to $0.20 per unit, year to date September 30, 2015, and • Cash Available for Distribution increased 17.6% to $0.40 per unit, year to date September 30, 2016, compared to $0.34 per unit, year to date September 30, 2015. The Partnership reported the following notable transactions during the third quarter of 2016: •Invested approximately $9.5 million as the only limited equity investor in three entities and reported its investment by the equity method of accounting, •Sold an MF Property for approximately $15.7 million, •Restructured three Series B Mortgage Revenue Bonds for approximately $5.9 million, •Acquired one MF Property for approximately $9.9 million, • Modified and extended, existing seven Term A/B Trusts and entered into five new Trusts for approximately $134.4 million, • Reduced the Mortgage payables and other secured financings by approximately $7.5 million from the net proceeds of the MF Property sale. The Partnership reported the following notable transactions, year to date, September 30, 2016: • Purchased five mortgage revenue bonds for approximately $20.3 million par value which are collateralized by multifamily residential properties, • Invested approximately $12.8 million as the only limited equity investor in three entities and reported its investment by the equity method of accounting, • Sold one mortgage revenue bond for approximately $9.5 million, which approximated its carrying value plus accrued interest, • •Redeemed four Series B Mortgage Revenue Bonds for approximately $5.2 million and the proceeds were reinvested into the operations of the Partnership, • •Sold two MF Properties for approximately $45.9 million, •Acquired one MF Property for approximately $9.9 million, • In conjunction with the sale of the remaining three MBS Securities, the related $11.0 million derivative hedging of the MBS Tender Option Bond (“TOB”) financing facility was terminated for its fair value, resulting in no gain or loss, • Modified and extended, existing seven Term A/B Trusts and entered into five new Trusts for approximately $134.4 million, • Paid in full, and collapsed, four TOB financings with Deutsche Bank for a total of $20.3 million, and • Reduced the Mortgages payable and other secured financings by approximately $24.0 million from the net proceeds of the MF Property sale. In July 2016, the Partnership sold Woodland Park, a 236-unit MF Property, for $15.7 million and realized a gain of approximately $1.0 million, after income taxes and other costs associated with the sale.The wholly owned subsidiary of the Partnership which owned Woodland Park reported a current tax liability of approximately $559,000 related to this sale.ATAX had originally invested in Woodland Park through its ownership of mortgage revenue bonds issued by the property.In 2013, ATAX foreclosed, and took ownership of the property, due to the default on the bonds. “Woodland Park was a troubled asset owned by ATAX through foreclosure in the middle of the credit crisis,” said Chad Daffer, Chief Executive Officer of ATAX.“We actively managed a vertically integrated platform of property management, construction management and monitoring to reposition and ultimately exit Woodland Park at its highest and best use.We continue to evaluate the best execution of the assets we own to provide results to our unitholders.The sale of Woodland Park continues to demonstrate our commitment to this strategy.” Additionally, on September 30, 2016, the Partnership issued, in a private placement, 1 million non-cumulative, non-voting, Series A Preferred Units (“Preferred Units”) pursuant to a subscription agreement with a financial institution resulting in $10 million in aggregate proceeds.The Partnership will use the proceeds to acquire mortgage revenue bonds issued by state and local housing authorities to provide construction and/or permanent financing for affordable multifamily and student housing properties.At September 30, 2016, the Partnership has issued approximately 3.4 million Preferred Units with aggregate gross proceeds of approximately $33.9 million. “We are encouraged by the continued investment in our Preferred Units,’ said Daffer.“We continue to attract non-dilutive liquidity for the Partnership which provides us with the liquidity to invest in core assets that will benefit our unitholders.” On August 24, 2016, the Partnership announced the Board of Managers of Burlington Capital, LLC (“Board”), which is the general partner of the Partnership’s general partner, authorized a unit repurchase program for up to 272,307 of the Partnership’s outstanding Beneficial Unit Certificates (“BUCs”).The program does not have a stated expiration date and will continue until all the BUCs authorized under the program have been repurchased, or the program is otherwise terminated by the Board in its sole discretion.For the quarter ended September 30, 2016, the Partnership repurchased 238,936 BUCs under the program. The Partnership’s 2015 Equity Incentive Plan, as approved by the Unitholders, permits the grant of Restricted Units and other awards to the employees and Board of Managers.Restricted Unit Awards (“RUAs”) are generally granted subject to vesting schedules and provide for the payment of distributions during the restriction period.On September 26, 2016, the Board granted RUAs in the amount of 238,936 BUCs that vest from three months to approximately three years.The Partnership recognizes compensation expense for the RUAs on a straight-line basis over their respective vesting periods.Compensation expense recognized for RUAs for the three and nine months ended September 30, 2016, was approximately $31,000. On September 15, 2016, the Partnership modified and extended its existing Term A/B warehouse financing facility (“Trust Facility”) with Deutsche Bank AG (“DB”).The Partnership modified and extended seven existing Trusts and entered into five new Trusts under the existing Trust Facility.The Partnership retains the rights, under the previously executed DB Master Trust Agreement, to execute multiple Trusts.The Trust Facility provides the Partnership with long-term secured financing at an attractive cost of borrowing, thus reducing the Partnership’s exposure to an increase in interest rates. “By closing on these Trusts with the existing Trust Facility, we demonstrate our ability to partner with an investment bank that shares our goals of commitment to excellence,” said Daffer.“This allows the Partnership a source of long-term financing, which permits us to continue to execute on our strategies for the benefit of our unitholders.” Disclosure Regarding Non-GAAP Measures This report refers to Cash Available for Distribution, or CAD, which is identified as a non-GAAP financial measure.The Partnership utilizes CAD as a means to determine our ability to make distributions to unitholders.We believe CAD provides relevant information about our operations and is necessary along with net income for understanding our operating results.Net income is the GAAP measure most comparable to CAD.There is no generally accepted methodology for computing CAD, and our computation of CAD may not be comparable to CAD reported by other companies.Although we consider CAD to be a useful measure of our operating performance, CAD is a non-GAAP measure and should not be considered as an alternative to net income or net cash flows from operating activities which are calculated in accordance with GAAP, or any other measures of financial performance or liquidity presented in accordance with GAAP.See the table at the end of this press release for a reconciliation of our net income as determined in accordance with GAAP and our CAD for the periods set forth. Earnings Webcast/ Conference Call
